DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the preliminary amendment filed on July 7, 2020.
Claims 6, 10, 15-19, 21, 27-28, and 31-43 are cancelled.
Claims 1-5, 7-9, 11-14, 20, 22-26, and 29-30 are pending.
Claims 1-5, 7-9, 11-14, 20, 22-26, and 29-30 are examined.
This Office Action is given Paper No. 20211105 for references purposes only.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on July 7, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claims 1-5, 9, 14, 25-26, and 29 are objected to because they recite “authorisation.” Examiner will assume that Applicant intended “authorization.” Appropriate correction is required.
Claim 5 is objected to because it recites “The method of performing a user authorization claim 1.” This does not make grammatical sense. Examiner assumes that Applicant intended “The method of performing a user authorization according to claim 1.” Appropriate correction is required.
Claim 12 is objected to because it recites “registered biometric features.” Examiner assumes that Applicant intended “registered biometric feature.”

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5, 25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the user device.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "a user device" or to "the user." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “a user device.”
Claim 5 recites “user identifiers in communication range.” This phrase is vague and indefinite because it is unclear whether this refers to “the communication range” previously recited, or to “a new communication range.” For purposes of applying the prior art only, Examiner will interpret as “the communication range.” 
Claim 25 recites “the prize of the product.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "a prize of the product" or to "the product.” In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “a prize of the product.”
Claim 29 recites “the personal device.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "the user device" previously recited, or to "a personal device.” In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “the user device.”
Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are construed and the prior art is applied as much as practically possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11-14, 20, 22-26, and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ho (US 2016/0042357) in view of Sheets et al. (US 2014/0372128).

Claim 1
Ho discloses:
registering a user identifier (identifier of the media, see [0022, 0051]) and one or more biometric features of the user (biometric identifiers of registered user, see [0028, 0051]) in an identification server (server, see [0027]);
identifying the user by the user identifier (identifier of the media, see [0022]), the user being in communication range (detection range, see [0021-0022]) with an authorization module (transaction device, see [0021-0022]); 
generating a shortlist of users (populate lists with identifiers, see [0023]) based on user identifiers identified; 
capturing the one or more biometric features (biometric identifier, see [0023, 0026]) of the user at the authorization module (transaction device, see [0023]); 
comparing the one or more biometric features presented with biometric features stored in the identification server (matched against biometric identifiers of detected users, see [0023]);
performing the user authorization (authenticate a user of the media, see [0029]) when the user is identified and validated.  
Ho does not disclose:
to generate a match probability;
validating the user if the match probability exceeds a threshold.
Sheets teaches:
to generate a match probability (match score, see [0036]); 
validating the user if the match probability exceeds a threshold (appropriate threshold, see [0036]).
Ho discloses registering a user identifier and biometric features, identifying the user by the user identifier, generating a shortlist of users, capturing biometric features, comparing the biometric features to those stored in a server, and performing a user authorization. Ho does not disclose generating a match probability and validating the user if the probability exceeds a threshold, but Sheets teaches this. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the biometric payment in transit systems of Ho with the match probability and validating the user of Sheets because 1) a need exists for biometric authentication of large-scale applications where speed is essential (see Ho [0002]); and 2) a need exists for user verification that does not solely rely on PINs, which are often compromised (see Sheets [0002]). Generating a match probability and validating the user if the probability exceeds a threshold can ensure an acceptable level of accuracy for approving a transaction (see Sheets [0036]).


Furthermore, Ho discloses:
identifying the user comprises establishing a communication channel (Bluetooth or other communications protocol, see [0022]) between the user and the authorization module.  

Claim 3
Furthermore, Ho discloses:
the communication channel is established between a user device (smart phone, see [0022]) and the authorization module (transaction device, see [0021]).  

Claim 4
Furthermore, Ho discloses:
identifying the user comprises communicating the user identifier (identifier, see [0023]) to the identification server (server, see [0019]) either from the user device or from the authorization module (e.g. fare gate, see [0019]).  

Claim 5
Furthermore, Ho discloses:
generating a shortlist of users comprises:
identifying a plurality of user identifiers in communication range to the authorization module (compile a list of identifiers of media within detection range of each transaction device, see [0027]); and 
generating a filtered database from the plurality of identified user identifiers and corresponding biometric features (retrieve biometric identifiers from database and update the list, see [0027]).

Claim 7
Furthermore, Ho discloses:
registering a user identifier comprises registering a user device identifier (identifier of the media, see [0022]).  

Claim 11
Furthermore, Ho discloses:
registering a user identifier comprises registering a biometric feature of the user (biometric identifiers of registered user, see [0028]).

Claim 12
Furthermore, Ho discloses:
 identifying the user identifier comprises capturing a biometric feature (biometric identifier, see [0023]) of the user and comparing the biometric feature captured to the registered biometric features (matched against biometric identifiers of detected users or media, see [0023]).  

Claim 13
Furthermore, Ho discloses:
registering one or more biometric features of the user in an identification server comprises capturing one or more biometric features of the user including capturing one or more of an image (facial recognition, see [0026]), an audio (voice recognition, see [0026]), a video, a biological (fingerprint, see [0026]), or a chemical sample of the user. 

Claim 14
Furthermore, Ho discloses:
capturing one or more biometric features of the user at an authorization module comprises approaching the authorization module and capturing the one or more biometric features at a capturing module of the authorization module (inputting biometric identifier into transaction device, see [0026]), said capturing of the one or more biometric features of the user including capturing one or more of an image (facial recognition, see [0026]), an audio (voice recognition, see [0026]), a video, a biological (fingerprint, see [0026]), or a chemical sample of the user.  

Claim 20 
Furthermore, Ho discloses:
capturing the one or more biometric features of the user comprises automatically capturing (e.g. placing finger or hand on scanner, retinal scan, see [0026]) the one or more biometric features of the user.  

Claim 22
Furthermore, Ho discloses:
comparing the one or more biometric features captured with biometrics features stored in the identification server comprises comparing the one or more biometric features captured with biometric features of the users identified from the generated shortlist of user identifiers (matched against biometric identifiers of detected users in list, see [0023]).

Claim 23
Furthermore, Ho discloses:
performing a payment to a vendor (payment for fare, see [0036]).  

Claim 24
Furthermore, Ho discloses:
performing a predetermined payment to the vendor (payment for fare, see [0036]).

Claim 25
Furthermore, Ho discloses:
performing a payment to a vendor comprises; 
capturing one or more of an image (facial recognition, see [0026]), a video, a biological, or a chemical sample of a product at a capturing module of the authorization module; 
calculating automatically the prize of the product (physical ticket, see [0043]).  

Claim 26
Furthermore, Ho discloses:
performing a user access authorization (authenticate user, authorization indication, see [0029]).  

Claim 29
Furthermore, Ho discloses:
automatically switching on a transceiver of the personal device (“wake up” the mobile application on smartphone, see [0018]) to open a communication channel between the user device and the authorization module.  

Claim 30
Furthermore, Ho discloses:
maintaining a statistical shortlist of a selection of users previously validated in a statistical database (significantly smaller subset of users, e.g. few dozen, see [0017, 0047, 0051]).

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ho (US 2016/0042357), in view of Sheets et al. (US 2014/0372128), and further in view of Ito (US 2007/0260887).

Claim 8
Ho in view of Sheets discloses the limitations above. Ho in view of Sheets does not disclose:
registering a user identifier comprises registering a user identification text string of the user.  
Ito teaches:
registering a user identifier comprises registering a user identification text string of the user (identification number, see [0012]).
Ho in view of Sheets discloses registering a user identifier and biometric features, identifying the user by the user identifier, generating a shortlist of users, capturing biometric features, comparing the biometric features to those stored in a server, generating a match probability, validating the user if the probability exceeds a threshold, and performing a user authorization. Ho in view of Sheets does not disclose registering a user text string, but Ito teaches this. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the biometric payment in transit systems of Ho, in view of Sheets, with the user text string of Ito because 1) a need exists for biometric authentication of large-scale applications where speed is essential (see Ho [0002]); 2) a need exists for user verification that does not solely rely on PINs, which are often compromised (see Sheets [0002]); and 3) a need exists for biometric authentication with a sufficient quick response time (see Ito [0008]). A user text string can help to quickly identify a user.


Furthermore, Ito teaches: 
identifying the user identifier comprises manually inputting the user identifier at the authorization module (enter user ID on keypad, see [0040]) and comparing the text input to the registered text strings.  

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621